This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 16 June 2021, 14 September 2021, and 05 October 2021, have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-28 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9-28, each by way of the term "substantially" of the recited limitation "to substantially prevent oxygen from diffusing through the hermetic liner layer to the fins" in lines 13-14 of independent claim 9 and in lines 13-14 of independent claim 15, which is not defined by the claim(s); which the specification does not provide a standard for ascertaining the requisite degree; and which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as a relative term the renders the claim(s) indefinite.
Appropriate correction of at least independent claims 9, & 15 is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 9-28 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20130288485 A1 (Liang'485).
Regarding claim 9, Liang'485 discloses a semiconductor processing system (system 200) comprising:
a transfer apparatus (2nd robotic arm 210 used to transport substrate wafers from the low 

    PNG
    media_image1.png
    3204
    2607
    media_image1.png
    Greyscale

FIG. 2 of Liang'485

    PNG
    media_image2.png
    3230
    2640
    media_image2.png
    Greyscale

FIG. 1 of Liang'485

a second processing chamber (2nd one of substrate processing chambers 208 a-f) coupled to the transfer apparatus (2nd robotic arm 210 used to transport substrate wafers from the low pressure holding area 206 to substrate processing chambers 208 a-f & back); and
a system controller (system 200 controlled by a system controller, in an exemplary embodiment, the system controller includes a hard disk drive, a floppy disk drive, a processor, and executes system control software, which is a computer program stored in a computer-readable medium) configured to:
control a deposition process performed in the first processing chamber, the deposition process conformally depositing a pre-liner layer on and between fins on a substrate;
control a transfer of the substrate from the first processing chamber to the second processing chamber through the transfer apparatus; and
control a plasma treatment process performed in the second processing chamber, the plasma treatment process densifying the pre-liner layer to form a hermetic liner layer to substantially prevent oxygen from diffusing through the hermetic liner layer to the fins.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Each of the limitations:
"control a deposition process performed in the first processing chamber, the deposition process conformally depositing a pre-liner layer on and between fins on a substrate" associated with the system controller;

"control a plasma treatment process performed in the second processing chamber, the plasma treatment process densifying the pre-liner layer to form a hermetic liner layer to substantially prevent oxygen from diffusing through the hermetic liner layer to the fins" associated with the associated with the system controller;
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the system controller of Liang'485 is capable of controlling the deposition process performed in the first processing chamber, the deposition process conformal depositing a pre-liner layer on and between fins on a substrate; 
the system controller of Liang'485 is capable of controlling the transferring of the substrate from the first processing chamber to the second processing chamber through the transfer apparatus; and
the system controller of Liang'485 is capable of controlling a plasma treatment process performed in the second processing chamber, the plasma treatment process densifying the pre-liner layer to form a hermetic liner layer to substantially prevent oxygen from diffusing through the hermetic liner layer to the fins,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the .  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 10, Liang'485 discloses:
a third processing chamber (3rd one of substrate processing chambers 208 a-f) coupled to the transfer apparatus transfer apparatus (2nd robotic arm 210 used to transport substrate wafers from the low pressure holding area 206 to substrate processing chambers 208 a-f & back), and
the system controller (system controller configured to control system 200) configured to:
control a cleaning process performed in the third processing chamber (3rd one of substrate processing chambers 208 a-f), the cleaning process cleaning the substrate; and
control a transfer of the substrate from the third processing chamber (3rd one of substrate processing chambers 208 a-f) to the first processing chamber (1st one of substrate processing chambers 208 a-f) through the transfer apparatus.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Each of the limitations:
"control a cleaning process performed in the third processing chamber (3rd one of substrate processing chambers 208 a-f), the cleaning process cleaning the substrate" associated with the system controller; and
"control a transfer of the substrate from the third processing chamber (3rd one of substrate processing chambers 208 a-f) to the first processing chamber (1st one of substrate processing chambers 208 a-f) through the transfer apparatus" 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the system controller of Liang'485 is capable of controlling the cleaning process performed in the third processing chamber (3rd one of substrate processing chambers 208 a-f), the cleaning process cleaning the substrate; and
the system controller of Liang'485 is capable of controlling a transfer of the substrate from the third processing chamber (3rd one of substrate processing chambers 208 a-f) to the first processing chamber (1st one of substrate processing chambers 208 a-f) through the transfer apparatus,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 11, Liang'485 discloses:
the system controller (system controller configured to control system 200) configured to cause the transfer of the substrate from the first processing chamber (1st one of substrate processing chambers 208 a-f) to the second processing chamber (2nd one of substrate processing chambers 208 a-f) through a vacuum 
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].

    PNG
    media_image3.png
    2871
    4641
    media_image3.png
    Greyscale

FIG. 3B of Liang'485

    PNG
    media_image4.png
    2805
    4039
    media_image4.png
    Greyscale

FIG. 3A of Liang'485

"configured to cause the transfer of the substrate from the first processing chamber (1st one of substrate processing chambers 208 a-f) to the second processing chamber (2nd one of substrate processing chambers 208 a-f) through a vacuum environment" associated with the system controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the system controller of Liang'485 is capable of causing the transfer of the substrate from the first processing chamber (1st one of substrate processing chambers 208 a-f) to the second processing chamber (2nd one of substrate processing chambers 208 a-f) through a vacuum environment,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 12, Liang'485 discloses:
the system controller (system controller configured to control system 200) configured to maintain a pressure in the transfer apparatus less than or equal to 300 Torr during the transfer of the substrate from the first processing chamber to the 
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"configured to maintain a pressure in the transfer apparatus less than or equal to 300 Torr during the transfer of the substrate from the first processing chamber to the second processing chamber" associated with the system controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the system controller of Liang'485 is capable of maintaining a pressure in the transfer apparatus less than or equal to 300 Torr during the transfer of the substrate from the first processing chamber to the second processing chamber,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 13, Liang'485 discloses:
the deposition process and the plasma treatment process do not include using a chlorine-containing gas.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Regarding claim 14, Liang'485 discloses:
the deposition process comprises flowing a silicon-containing precursor gas, the pre-liner layer being a layer of silicon; and
the plasma treatment process comprises flowing a nitrogen-containing gas, the hermetic liner layer being a layer of nitrided silicon.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Regarding claim 15, Liang'485 discloses:
a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system (system 200 controlled by a system controller, in an exemplary embodiment, the system controller includes a hard disk drive, a floppy disk drive, a processor, and executes system control software, which is a computer program stored in a computer-readable medium) to perform operations of:
controlling a deposition process in a first processing chamber (1st one of substrate processing chambers 208 a-f) of a processing system, the deposition process conformally depositing a pre-liner layer on and between fins on a substrate;
controlling a transfer of the substrate from the first processing chamber (2nd one of substrate processing chambers 208 a-f) to a second processing chamber (1st one of substrate processing chambers 208 a-f) of the processing system through a transfer apparatus of the processing system, the first processing chamber and the second processing chamber being coupled to the transfer apparatus (2nd robotic arm 210 used to transport substrate wafers from the low pressure holding area 206 to substrate processing chambers 208 a-f & back); and
controlling a plasma treatment process in the second processing chamber, the plasma 
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Each of the limitations:
"when executed by a processor, cause a computer system to perform the operation of controlling a deposition process in a first processing chamber (1st one of substrate processing chambers 208 a-f) of a processing system, the deposition process conformally depositing a pre-liner layer on and between fins on a substrate" associated with the instructions stored in the non-transitory computer-readable medium;
"when executed by a processor, cause a computer system to perform the operation of controlling a transfer of the substrate from the first processing chamber (2nd one of substrate processing chambers 208 a-f) to a second processing chamber (1st one of substrate processing chambers 208 a-f) of the processing system through a transfer apparatus of the processing system, the first processing chamber and the second processing chamber being coupled to the transfer apparatus (2nd robotic arm 210 used to transport substrate wafers from the low pressure holding area 206 to substrate processing chambers 208 a-f & back)" associated with the instructions stored in the non-transitory computer-readable medium; and
"when executed by a processor, cause a computer system to perform the operation of controlling a plasma treatment process in the second processing chamber, the plasma treatment process densifying the pre-liner layer to form a hermetic liner 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling a deposition process in a first processing chamber (1st one of substrate processing chambers 208 a-f) of a processing system, the deposition process conformally depositing a pre-liner layer on and between fins on a substrate; 
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling a transfer of the substrate from the first processing chamber (2nd one of substrate processing chambers 208 a-f) to a second processing chamber (1st one of substrate processing chambers 208 a-f) of the processing system through a transfer apparatus of the processing system, the first processing chamber and the second processing chamber being coupled to the transfer apparatus (2nd robotic arm 210 used to transport substrate wafers from the low pressure holding area 206 to substrate processing chambers 208 a-f & back); and
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling a plasma treatment process in the second 
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 16, Liang'485 discloses:
controlling the transfer of the substrate from the first processing chamber to the second processing chamber is performed without exposing the substrate to an ambient environment exterior to the processing system.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of controlling the transfer of the substrate from the first processing chamber to the second processing chamber is performed without exposing the substrate to an ambient environment exterior to the processing system" associated with the instructions stored in the non-transitory computer-readable medium,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim 
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling the transfer of the substrate from the first processing chamber to the second processing chamber is performed without exposing the substrate to an ambient environment exterior to the processing system,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 17, Liang'485 discloses:
controlling the transfer of the substrate from the first processing chamber to the second processing chamber includes controlling the transfer of the substrate in a transfer environment with a pressure less than or equal to 300 Torr in the transfer apparatus.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling the transfer of the substrate from the first processing chamber to the second processing chamber includes controlling the transfer of the substrate in a transfer environment with a pressure less than or equal to 300 Torr in the transfer apparatus,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 18, Liang'485 discloses:
the instructions, when executed by the processor, do not cause the computer system to 
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of controlling the transfer of the substrate from the first processing chamber to the second processing chamber includes controlling the transfer of the substrate in a transfer environment with a pressure less than or equal to 300 Torr in the transfer apparatus" associated with the instructions stored in the non-transitory computer-readable medium,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling the transfer of the substrate from the first processing chamber to the second processing chamber includes controlling the transfer of the substrate in a transfer environment with a pressure less than or equal to 300 Torr in the transfer apparatus,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article .  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 19, Liang'485 discloses:
the deposition process and the plasma treatment process does not include using a chlorine-containing gas.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Regarding claim 20, Liang'485 discloses:
the deposition process comprises flowing a silicon-containing precursor gas;
the pre-liner layer being a layer of silicon; and
the plasma treatment process comprises flowing a nitrogen-containing gas, the hermetic liner layer being a layer of nitrided silicon.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Regarding claim 21, Liang'485 discloses: 
the system controller configured to cause the substrate to be transferred from the first processing chamber to the second processing chamber without exposing the substrate to an atmospheric ambient environment.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of controlling the transfer of the substrate to be transferred from the first processing chamber to the second processing chamber without exposing the substrate to an atmospheric ambient environment" associated with the instructions stored in the 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling the transfer of the substrate to be transferred from the first processing chamber to the second processing chamber without exposing the substrate to an atmospheric ambient environment,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 22, Liang'485 discloses:
the system controller configured to not cause a cleaning of the substrate to be implemented after the deposition process and before the plasma treatment process.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of not causing a cleaning of the substrate to be implemented after the deposition process and before the plasma treatment process,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 23, Liang'485 discloses:
the pre-liner layer is a layer of silicon; and the hermetic liner layer is a layer of nitrided silicon.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Regarding claim 24, Liang'485 discloses:
the system controller configured to control generation of an inductively coupled plasma during the plasma treatment process.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of controling the generation of an inductively coupled plasma during the plasma treatment process" associated with the instructions stored in the non-transitory computer-readable medium,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controling the generation of an inductively coupled plasma during the plasma treatment process,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 25, Liang'485 discloses:
the instructions, when executed by the processor, cause the computer system to perform further operations of:
controlling a cleaning process performed in a third processing chamber of the processing system, the cleaning process cleaning the substrate, the third processing chamber being coupled to the transfer apparatus; and
controlling a transfer of the substrate from the third processing chamber to the first processing chamber through the transfer apparatus.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of controlling a cleaning process performed in a third processing chamber of the processing system, the cleaning process cleaning the substrate, the third processing chamber being coupled to the transfer apparatus" associated with the instructions stored in the non-transitory computer-readable medium; and
"when executed by a processor, cause a computer system to perform the operation of controlling a transfer of the substrate from the third processing chamber to the first processing chamber through the transfer apparatus" associated with the instructions stored in the non-transitory computer-readable medium; and
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling a cleaning process performed in a third 
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling a transfer of the substrate from the third processing chamber to the first processing chamber through the transfer apparatus,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 26, Liang'485 discloses:
controlling the transfer of the substrate from the first processing chamber to the second processing chamber through the transfer apparatus includes controlling the transfer of the substrate through the transfer apparatus to be through a vacuum environment.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:

is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling the transfer of the substrate from the first processing chamber to the second processing chamber through the transfer apparatus includes controlling the transfer of the substrate through the transfer apparatus to be through a vacuum environment,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., substrate with fins on the substrate) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 27, Liang'485 discloses:

the hermetic liner layer is a layer of nitrided silicon.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
Regarding claim 28, Liang'485 discloses:
controlling the plasma treatment process includes controlling generation of an inductively coupled plasma.
FIGs. 1-4B; ¶¶ [0007]-[0009]; ¶¶ [0010]-[0016]; ¶¶ [0017]-[0078].
The limitation:
"when executed by a processor, cause a computer system to perform the operation of controlling the plasma treatment process including controlling generation of an inductively coupled plasma" associated with the instructions stored in the non-transitory computer-readable medium,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the instructions stored in the non-transitory computer-readable medium of Liang'485 is capable of, when executed by a processor, causing a computer system to perform the operation of controlling the plasma treatment process including controlling generation of an inductively coupled plasma,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Liang'485 since Liang'485 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the disclosed by Liang'485.  In addition, expressions relating to the contents (e.g., substrate with fins on the substrate) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article .  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-28 are rejected under AIA  35 USC § 103 as being unpatentable over US 20130288485 A1 (Liang'485) in view of one or more of US 20130288485 A1 (Liang'485), US 20050118837 A1 (Todd'837); US 20060088985 A1 (Haverkort'985); US 2007020879 A1 (Baek'879); KR 20130078815 A (Chung'815); US 20160064379 A1 (Yu'379); KR 20160098201 A (Bergstrom'201); US 20160190240 A1 (Fang'240); WO 2017154202 A1 (Hatashita'202); and US 20170350004 A1 (Kaufman-Osborn'004).
Regarding claims 9-28, to the extent that Liang'485 does not disclose any recited limitation of 
Korean Office Action dated 21 June 2021 issued in Application No. KR 10-2019-0145646; and
Korean Office Action dated 24 September 2021 issued in Application No. KR 10-2019-0145646.

    PNG
    media_image5.png
    2419
    3141
    media_image5.png
    Greyscale

FIG. 3 of Todd'837
To that end, each of pending claims 9-28 is obvious in view of the combination of Liang'485 

    PNG
    media_image6.png
    3477
    2657
    media_image6.png
    Greyscale

FIG. 5 of Todd'837

    PNG
    media_image7.png
    2530
    3752
    media_image7.png
    Greyscale

FIG. 7 of Haverkort'985

    PNG
    media_image8.png
    2504
    2861
    media_image8.png
    Greyscale

FIG. 9 of Haverkort'985

    PNG
    media_image9.png
    1316
    2409
    media_image9.png
    Greyscale

FIG. 11 of Baek'879

    PNG
    media_image10.png
    798
    1908
    media_image10.png
    Greyscale

FIG. 1 of Chung'815

    PNG
    media_image11.png
    1050
    2771
    media_image11.png
    Greyscale

FIG. 7 of Yu'379

    PNG
    media_image12.png
    724
    473
    media_image12.png
    Greyscale

FIG. 1 of Bergstrom'201
That is, each of pending claims 9-28 is obvious in view of the combination of Liang'485 and one or more of Liang'485, Todd'837, Haverkort'985, Baek'879, Chung'815, Yu'379, Bergstrom'201, Fang'240, Hatashita'202, and Kaufman-Osborn'004, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Response to Arguments
In an a first instance, Applicant’s arguments accompanying Applicant reply dated 16 August 21021 with respect to claims 9-28 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that US 20130288485 A1 (Liang'485) fails to disclose the "hermetic liner layer [formed] to substantially prevent oxygen from diffusing through the hermetic liner layer to the fins," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the examiner has detailed above how the structure of Liang'485 is capable of performing each of intended use of claims 9-28.
In an a second instance, Applicant’s arguments accompanying Applicant reply dated 16 August 21021 with respect to claims 9-28 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716